Name: Council Regulation (EC) No 1627/98 of 20 July 1998 amending Regulation (EEC) No 822/87 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Avis juridique important|31998R1627Council Regulation (EC) No 1627/98 of 20 July 1998 amending Regulation (EEC) No 822/87 on the common organisation of the market in wine Official Journal L 210 , 28/07/1998 P. 0008 - 0009COUNCIL REGULATION (EC) No 1627/98 of 20 July 1998 amending Regulation (EEC) No 822/87 on the common organisation of the market in wineTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas all new planting of vines is prohibited until 31 August 1998; whereas, in view of the situation on the wine market, this prohibition should be extended until 31 August 2000, pending Council decisions on reform of the sector; whereas, on the one hand, Member States need a further marketing year in which to implement the provision adopted in 1996 permitting the authorisation of new planting on areas intended for the production of certain wines; whereas, on the other hand, in order to enable the production potential of certain wines to be adapted to increasing market demand, it is advisable to authorise again, for two marketing years, Member States to grant rights for new plantings, within well-defined limits and subject to conditions which avoid all risk of increase in potential for wines for which no adequate outlet can be guaranteed;Whereas, to take account of the special conditions in which table wines are produced in Spain, temporary derogations should be laid down concerning blending of wines in that Member State;Whereas, as a temporary derogation, the total acidity of table wines should be confirmed at a lower level, for certain Member States, to take account of trends in this respect;Whereas, pending Council decisions on reform of the sector and in order to avoid any legal hiatus, certain provisions referred to in Article 39 of Regulation (EEC) No 822/87 (4), should be extended for a further wine year;Whereas Article 46(4) of Regulation (EEC) No 822/87 provides that campaigns to promote the consumption of grape juice may be conducted only until the 1997/98 wine year; whereas they should be continued for one wine year so that their effectiveness may be assessed;Whereas Article 65(5) of Regulation (EEC) No 822/87 provides that, during the 1997/1998 wine year, the Commission is to submit to the Council a report on maximum sulphur dioxide levels in wine and any proposals arising therefrom; whereas the significance for the sector of the sulphur dioxide problem calls for proposals taking account in particular of the work of the International Vine and Wine Office (IWO); whereas that time limit should therefore be deferred by one wine year,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 822/87 is amended as follows:1. in Article 6(1):- in the first subparagraph '31 August 1998` shall be replaced by '31 August 2000`,- in the third subparagraph 'and/or 1998/99` shall be added after '1997/98`,- the following subparagraphs shall be added after the third subparagraph:'Authorisations for new plantings may also be granted by Member States during the 1998/99 and 1999/2000 wine years.These authorisations may not exceed, per Member State, the following limits for these two years taken together:>TABLE>These authorisations may not be granted:- to wine from specified areas which have been the subject, over the last three wine years, of permanent abandonment premiums provided for by Regulation (EEC) No 1442/88;- to wine from administrative regions in which the total of the quantities distilled voluntarily over the last three wine years exceeded 10 % of the total production of these years.In allocating these rights, Member States shall ensure as a matter of priority that the rights will meet the requirements of the specified areas in which plantings have been carried out over the three preceding wine years, using the replanting rights liberated by other production regions.Should new planting rights be provided for as part of the reform, the planting rights mentioned in the fourth and fifth subparagraphs will be discounted.Member States shall communicate to the Commission the provisions they adopt for the granting of authorisations, the list of the wines which have benefited and the corresponding areas.`2. in the third subparagraph of Article 16(5), 'between 1 September 1997 and 31 August 1998` shall be replaced by 'between 1 September 1998 and 31 August 1999`.3. in Article 39:- in the first and second subparagraphs of paragraph 10, '1997/98` shall be replaced by '1998/99`,- in paragraph 11, '1997/98` shall be replaced by '1998/99`.4. in Article 46(4), '1997/98` shall be replaced by '1998/99`.5. in Article 65(5), '1 April 1998` shall be replaced by '1 April 1999` and '1 September 1998` by '1 September 1999`.6. in Annex I, the third subparagraph of point 13 shall be replaced by the following:'For the 1997/98 and 1998/99 wine years, table wines produced in France, Italy, Portugal and in the Spanish parts of winegrowing zones C other than the regions of Asturias, Baleares, Cantabria, Galicia, and the provinces of GuipÃ ºzcoa and Vizcaya, and released for consumption respectively on the market in France, Italy, Portugal and Spain may have a total acidity content of not less than 3,5 grams per litre, expressed as tartaric acid`.Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 87, 23. 3. 1998, p. 13.(2) OJ C 210, 6. 7. 1998.(3) OJ C 214, 10. 7. 1998.(4) OJ L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 2087/97 (OJ L 292, 25. 10. 1997, p. 1).